De Haven, J.
It was held in the case of Welsh v. Bramlet, 98 Cal. 219, that subdivision 21 of section 170 *130of the- County Government' Act, approved March 31, 1891 (Stats. 1891, p. 295), contains local and special legislation, and is in conflict with section 5 of article XI of the constitution of the state, which directs that the legislature by general and uniform laws shall provide for the election or appointment in the several counties of such county, township, and municipal officers “as public convenience may require, and shall prescribe their duties and fix their terms of office.” We can add nothing to the reasoning by which that conclusion was reached, and upon the authority of that case the judgment and order herein must be affirmed.
Judgment and order affirmed.
Fitzgeuald, J., concurred.